             Case 2:18-cv-00537-JLR Document 206 Filed 07/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOHNNY B. DELASHAW, JR.,                      CASE NO. C18-0537JLR

11                              Plaintiff,               ORDER REGARDING
                  v.                                     PROVISIONALLY SEALED
12                                                       SUMMARY JUDGMENT ORDER
           SEATTLE TIMES COMPANY, et
13
           al.,
14
                                Defendants.
15
           Before the court is the joint statement of Plaintiff Johnny B. Delashaw, Jr.,
16
     Defendant Seattle Times Company (“the Times”), Defendant Charles Cobbs, and
17
     interested party Swedish Health Services (“Swedish”) regarding proposed redactions to
18
     the court’s provisionally sealed order on summary judgment. (See Joint Statement (Dkt.
19
     # 180); 6/11/20 Order (Dkt. # 160 (sealed)).) The parties do not agree on the extent to
20
     which the court’s summary judgment order should be redacted. (See Joint Statement at
21
     3-15.) Swedish seeks to redact approximately 16 excerpts from the court’s order. (See
22


     ORDER - 1
             Case 2:18-cv-00537-JLR Document 206 Filed 07/14/20 Page 2 of 2



 1   id.) The Times opposes each of those proposed redactions, and Dr. Cobbs joins each of

 2   the Times’ objection. (See id.) Dr. Delashaw takes no position on sealing, and instead

 3   indicates only that he “seeks no redactions” to the court’s order. (See id.)

 4          The court adopts Swedish’s proposed redactions. The court specifically instructed

 5   the parties to “hew to the guidance provided by the court’s recent sealing order” in

 6   proposing redactions to the summary judgment order. (See 6/11/20 Order at 77 n.22; see

 7   also 5/28/20 Order (Dkt. # 155) (order on motions to seal).) The court concludes that

 8   Swedish’s proposed redactions are in accordance with this court’s prior sealing order

 9   because they apply to excerpts of sealed exhibits or the court’s discussion of those sealed

10   exhibits. (See Joint Statement at 3-15; 5/28/20 Order.) The objections from the Times

11   and Dr. Cobbs, on the other hand, seek a second bite at the sealing apple. (See Joint

12   Statement at 3-15.) As such, those objections are rejected.

13          The court DIRECTS the Clerk to file the redacted copy of the court’s summary

14   judgment order, Dkt. # 180-1, on the record.

15          Dated this 14th day of July, 2020.

16

17                                                     A
                                                       JAMES L. ROBART
18
                                                       United States District Judge
19

20

21

22


     ORDER - 2
